Citation Nr: 1037125	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-16 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
diabetes mellitus with kidney disease.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
diabetes mellitus with kidney disease.

3.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to diabetes 
mellitus with kidney disease.

4.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, claimed as secondary to diabetes 
mellitus with kidney disease.

5.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with kidney disease from May 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In September 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing; a 
copy of the transcript is of record.

In September 2009, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).

At his hearing, the Veteran limited his appeal for an increased 
rating for diabetes mellitus with kidney disease from May 9, 
2009.  The issue has been recharacterized on the title page to 
reflect this change.

The issues of entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
diabetes mellitus with kidney disease, entitlement to service 
connection for peripheral neuropathy of the upper extremities, 
claimed as secondary to diabetes mellitus with kidney disease, 
and entitlement to a rating in excess of 20 percent for diabetes 
mellitus with kidney disease from May 9, 2009, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for 
peripheral neuropathy of the lower extremities and for peripheral 
neuropathy of the upper extremities.  While the Veteran initiated 
an appeal, he withdrew his appeal in correspondence received by 
VA in November 2005.

2.  The evidence submitted since the March 2004 rating decision, 
by itself, or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection for 
peripheral neuropathy of the lower extremities and for peripheral 
neuropathy of the upper extremities, and raises a reasonable 
possibility of substantiating those claims.


CONCLUSIONS OF LAW

1. The March 2004 RO rating decision that denied claims for 
service connection for peripheral neuropathy of the lower 
extremities and for peripheral neuropathy of the upper 
extremities is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the March 2004 RO rating decision 
that denied service connection for peripheral neuropathy of the 
lower extremities and peripheral neuropathy of the upper 
extremities, which was the last final denial with respect to 
these claims, is new and material; the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

In the present case, the Board reopens the claims for the 
benefits sought on appeal.  Under these circumstances, there is 
no prejudice to the Veteran in adjudicating the application to 
reopen without further discussion of the VCAA.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Reopening of Claims -
Peripheral Neuropathy of the Lower and Upper Extremities

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is generally not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes 
of deciding whether a claim should be reopened, "the credibility 
of the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only in cases in which the newly submitted 
evidence is "inherently false or untrue" does the Justus 
presumption of credibility not apply.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).

Regardless of the RO's actions regarding reopening a veteran's 
claim, the Board must independently address the issue of 
reopening a previously denied claim.  That is, whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted); see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claims for service connection for peripheral 
neuropathy of the lower and upper extremities were originally 
denied by an RO rating decision issued in March 2004.  A notice 
of disagreement was received within one year of this decision, 
and the Veteran filed a timely appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals).  In correspondence received by 
VA in November 2005, the Veteran withdrew his appeal.  Thus, the 
March 2004 RO denials of service connection for peripheral 
neuropathy of the lower extremities and for peripheral neuropathy 
of the upper extremities are therefore final and are generally 
not subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Veteran was originally denied entitlement to service 
connection for peripheral neuropathy of the lower extremities and 
for peripheral neuropathy of the upper extremities because the 
existence of a current disability had not been established for 
either claim.  Therefore, for evidence to be new and material, it 
must contain competent evidence of a current diagnosis of 
peripheral neuropathy, as appropriate to each claim.

In letters dated in July 2006 and January 2009, the Veteran's 
private treating physician noted that the Veteran was being 
treated for peripheral neuropathy secondary to diabetes mellitus, 
and was on amitriptyline for his symptoms.  Private records dated 
in September 2005 and March 2006 also contain diagnoses of 
peripheral neuropathy, related to symptomatology of tingling in 
the hands and legs. 

As these records present diagnoses of peripheral neuropathy, they 
qualify as new and material evidence relevant to both claims.  
Thus, the Board reopens the claims of entitlement to service 
connection for peripheral neuropathy of the lower extremities and 
for peripheral neuropathy of the upper extremities.


ORDER

New and material evidence having been received, the claim for 
service connection for peripheral neuropathy of the lower 
extremities, claimed as secondary to diabetes mellitus with 
kidney disease, is reopened; the appeal is granted to this extent 
only.

New and material evidence having been received, the claim for 
service connection for peripheral neuropathy of the upper 
extremities, claimed as secondary to diabetes mellitus with 
kidney disease, is reopened; the appeal is granted to this extent 
only.






REMAND

The Board finds that there are likely to be outstanding private 
treatment records that are highly relevant to the Veteran's 
claims for lower extremity peripheral neuropathy and for upper 
extremity peripheral neuropathy that have not yet been associated 
with the claims file.  At his Board hearing, the Veteran 
testified that his private physician, Dr. Bosley, conducted 
electromyograph (EMG) testing twice to determine if the Veteran 
had peripheral neuropathy.  Those tests are not of record; 
consequently, the Board is unable to fully ascertain the basis 
for the private physician's diagnosis of peripheral neuropathy 
and the probative weight to be afforded this diagnosis.  An 
undated noted from Dr. Bosley of record, notes that the Veteran 
was checked for other causes of peripheral neuropathy in January 
2006.  This implies that the physician may have performed some 
type of testing on the Veteran.  The Veteran also testified that 
his primary care physician, Dr. Hilton, had also conducted EMG 
testing and determined that "there was definitely something 
wrong."  Dr. Hilton's records have not been obtained or 
associated with the claims file.  Thus, further development is 
required.  38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-
(3).

The Board also finds that a VA examination should be provided to 
the Veteran for his claim of an increased rating for diabetes 
mellitus with kidney disease.  In May 2007, the Veteran was 
afforded a VA examination for residuals related to his diabetes 
mellitus, but the examiner did not address the Veteran's current 
symptoms specifically related to diabetes mellitus.  The Board 
finds that an accurate rating cannot be determined for this 
disability without an examination.  Further, newly-submitted 
evidence of record includes a notation from the Veteran's private 
treating physician that the Veteran started on insulin on May 9, 
2009.  Thus, to ensure that the record reflects the current 
severity of the Veteran's diabetes mellitus and in light of the 
Veteran's contentions of increased and additional symptomatology, 
the Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is needed 
to properly evaluate the service-connected disability under 
consideration.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran, provide 
him with Forms 21-4142 (Authorization and 
Consent to Release Information), and request 
that he identify any and all records, which 
have not been previously submitted that 
document any treatment for peripheral 
neuropathy and diabetes mellitus.  The Veteran 
should specifically be requested to provide 
either:

a)  all updated treatment records 
(since August 11, 2008) and any EMG 
testing reports (for the period from 
2005 through the present) from Dr. 
Bosley AND all relevant records 
pertaining to treatment for 
peripheral neuropathy from Dr. 
Hilton, to include EMG testing 
reports;

OR, 

b) signed authorization forms for VA 
to obtain these records on his 
behalf.  

The RO should then take appropriate action to 
secure any relevant records that have not been 
previously secured for inclusion in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file.

2.  The RO should obtain from the Louisville 
VA Medical Center all outstanding pertinent 
records of evaluation and/or treatment, dated 
from March 11, 2008, to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  After completion of all of the foregoing 
the RO should schedule the Veteran for a 
genitourinary examination with an appropriate 
physician.  The claims folder and a copy of 
this REMAND are to be provided to the 
examiner for review in conjunction with the 
examination, to include any newly obtained 
medical records.

All indicated tests and studies deemed 
appropriate by the physician must be 
accomplished and all clinical findings should 
be reported in detail.  In accordance with 
the AMIE worksheet for rating diabetes 
mellitus, the physician is to thereafter 
provide a detailed review of the Veteran's 
history, current complaints, and the nature 
and extent of his diabetes mellitus.

In addition to any other information provided 
in accordance with the AMIE worksheet, the 
physician should note the regimen in place 
for management of such disease, including 
whether it requires insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (e.g., avoidance of 
strenuous occupational and recreational 
activities).  The examiner should also 
indicate whether the diabetes has resulted in 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, the 
frequency of visits to a diabetic care 
provider, whether there has been any 
progressive loss of weight and strength, and 
whether there are separate complications (and 
the nature and severity of any noted). 

4.  The RO is to advise the Veteran that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.       38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should adjudicate the 
claims of entitlement to service connection 
for peripheral neuropathy of the lower 
extremities, claimed as secondary to diabetes 
mellitus with kidney disease, entitlement to 
service connection for peripheral neuropathy 
of the upper extremities, claimed as 
secondary to diabetes mellitus with kidney 
disease, and entitlement to a rating in 
excess of 20 percent for diabetes mellitus 
with kidney disease from May 9, 2009.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007).  If any of the benefits sought on 
appeal remain denied, a supplemental 
statement of the case must be issued, and the 
appellant offered an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


